Detailed Action

1.	This Office Action is responsive to the Preliminary Amendment filed 08/06/2019.  Claims 1-26 have been canceled.  Claims 27-45 have been added as new claims and are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 08/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections

4.	Claim 33 is objected to because of the following informalities:
	“the Service Chain Manager” should be “the centralised Service Chain Manager”.	

Claim Rejections - 35 USC § 103

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 27-45 are rejected under 35 U.S.C. 103 as being unpatentable over Felstainer et al. (US 9,430,262), in view of Thompson et al. (US 2017/0289307), hereinafter “Felstainer” and “Thompson” correspondingly.

7.	As to claim 27, Felstainer teaches a method for virtual function self-organisation in operation of a network service in a virtual network environment managed by a Network Functions Virtualisation Management and Orchestration, NFV MANO, system (Fig. 5, col. 14, lines 56-67), the method comprising:
monitoring processing load on a first service chain component (i.e., load data, including processing load, is collected for each of hardware and software unit) (Felstainer, col. 19, lines 54-59); and
(i.e., step 876 anticipates and computes changes in the absolute or relative load values for a predetermined point in time in the future (Felstainer, col. 23, lines 4-6) and reporting a load upon the load crossing a threshold) (Felstainer, col. 19, line 65 – col. 20, line 4).
Felstainer does not explicitly teach “if a processing load change is detected at the first service chain component, determining an impact of the processing load change on a second service chain component located downstream in said service chain”.
In an analogous art, Thompson teaches a server computer may execute an event monitor configured to collect metadata (i.e., load data) for service requests, wherein any changes in the amount of API requests received and sent at the first service 324 may be analyzed to determine whether the change may have an impact on the second device 326 directly or indirectly associated with the first service 324 that would cause the second service 326 to scale up or down (Thompson, [0028], [0033] and [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to incorporate the features of “if a processing load change is detected at the first service chain component, determining an impact of the processing load change on a second service chain component located downstream in said service chain”, as disclosed by Thompson, into the teachings of Felstainer to enable a system to scale up or down a number of instances of the service or a computing capacity of the service according to an estimate of how the service may be impacted by the interaction events (Thompson, [0012]).

8.	As to claim 28, Felstainer-Thompson teaches the method according to claim 27, wherein monitoring processing load on the first service chain component comprises reading announcements indicative of processing load change at the first service chain component (i.e., in receiving an AIP request, the service may generate metadata describing the API request and provide the metadata to an API event monitor service) (Thompson, [0061]).  The same motivation as of claim 27 is applied to this claim.

9.	As to claim 29, Felstainer-Thompson teaches the method according to claim 27, wherein monitoring processing load on the first service chain component comprises reading, by service chain components located downstream in the same service chain as the first service chain component, announcements indicative of processing load change at the first service chain component (i.e., in addition to receiving service requests from applications and devices, the services 106a-n may be configured to interact with each other via service requests) (Thompson, [0016-0017]).  The same motivation as of claim 27 is applied to this claim.

10.	As to claim 30, Felstainer-Thompson teaches the method according to claim 29, wherein determining the impact of the processing load change on the second service chain component comprises calculating, by the service chain components located downstream in the same service chain as the first service chain component, the respective load changes of those service chain components (Thompson, [0018]).  The same motivation as of claim 27 is applied to this claim.  

11.	As to claim 31, Felstainer-Thompson teaches the method according to claim 27, further comprising, after detecting a processing load change, identifying service chain component or service chain components located downstream from the first service chain component in said service chain (Thompson, [0017]).  The same motivation as of claim 27 is applied to this claim.  

12.	As to claim 32, Felstainer-Thompson teaches the method according to claim 27, monitoring processing load on the first service chain component comprises reading, by a centralised Service Chain Manager, announcements indicative of processing load changes at the service chain components (i.e., in receiving an AIP request, the service may generate metadata describing the API request and provide the metadata to an API event monitor service) (Thompson, [0039-0040] and [0061]).  The same motivation as of claim 27 is applied to this claim.
  
13.	As to claim 33, Felstainer-Thompson teaches the method according to claim 32, wherein determining the impact of the processing load change on the second service chain component is performed by the Service Chain Manager for service chain components located downstream from the first service chain component at which said processing load change has been detected (Thompson, [0062]).  The same motivation as of claim 27 is applied to this claim.


Felstainer-Thompson teaches the method according to claim 27, wherein notifying the NFV MANO system comprises reporting identification of service chain components with shortage or surplus of processing resources to the NFV MANO system (Thompson, [0026] and [0028]).  The same motivation as of claim 27 is applied to this claim.

15.	As to claim 35, Felstainer-Thompson teaches the method according to claim 27 further comprising the NFV MANO system, in 3Attorney Ref.: 1009-3588 / P5 1167 USi response to the notification, carrying out one of scale up, scale down, scale out or scale in operations on the impacted service chain component or service chain components where processing load crossed a threshold (i.e., in response, the number of second service instances for the second service may be scaled in anticipation of the impending impact on the second interaction load) (Thompson, [0063]).  The same motivation as of claim 27 is applied to this claim.

16.	As to claim 36, Felstainer-Thompson teaches the method according to claim 27, further comprising, if wherein if the NFV MANO system is notified of a shortage of processing resources at at least one service chain component, the NFV MANO system restricting processing capacity of the service chain component at which the processing load change has been first detected (Felstainer, col. 20, lines 48-57).  

17.	As to claim 37, Felstainer-Thompson teaches the method according to claim 27, further comprising using a first threshold (i.e., high-load threshold) as said threshold when the processing load increases and using a second threshold (i.e., low-load threshold) as (Felstainer, col. 4, line 52 – col. 5, line 15). 

18.	As to claims 38-45, claims 38-45 are corresponding apparatus claims that recite similar limitations as of method claims 27-37 and do not contain any additional limitations with respect to novelty and/or inventive steps; therefore, they are rejected under the same rationale.
 
19.	Further references of interest are cited on Form PTO-892, which is an attachment to this Office Action.

20.	A shortened statutory period for reply to this action is set to expire THREE (3) months from the mailing date of this communication.  See 37 CFR 1.134.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Wing Chan, can be reached at (571) 272-7493.  The fax phone number for the organization is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/Primary Examiner, Art Unit 2441